586 F.2d 8
100 L.R.R.M. (BNA) 2314, 85 Lab.Cas.  P 11,026
MARSDEN ELECTRIC COMPANY, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-2621.
United States Court of Appeals,Sixth Circuit.
Nov. 6, 1978.

William G. Albertson, Clark Hardy, Lewis, Fine & Asher, P. C., Birmingham, Mich., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Frederick Havard, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for respondent.

ORDER

1
Before EDWARDS and MERRITT, Circuit Judges, and LAWRENCE,* District Judge.


2
This case is before the Court upon the petition of Marsden Electric Co. to set aside the decision and order of the N.L.R.B. issued November 22, 1976, reported at 226 N.L.R.B. No. 176.  The Board has filed a cross-application for enforcement of its order.


3
Reviewing the record as a whole, we find substantial evidence supporting the Board's finding that the company violated § 8(a)(1) and (3) of the Act by threatening to close the plant if unionization occurred and by discharging two employees because of their union activities.  On the other issue raised by the company concerning the refusal of the administrative law judge to sequester a witness at the hearing, we conclude that his action in refusing to exclude the witness from the hearing room did not constitute reversible error.


4
Accordingly, we decline to set aside or modify the order of the Board.  The order is enforced.



*
 The Honorable Alexander Lawrence, Judge, United States District Court for the Southern District of Georgia, sitting by designation